DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the body”, as recited in claims 8, 9, 15 and 19, “the lip”, as recited in claim 16, or “the lip internal wall” as recited in claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7, 8, 11, 13, 15, 17, and 19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senaratne (US-4,505,505).
 	Senaratne shows an end effector for lifting bagged goods comprising a rigid body (10) having a vacuum pressure line (20 and an internal chamber (18), a concave inner chamber (26), a rounded lip structure (34) that extends inwardly, and an array of inlets (24) through the top wall (22) of the inner chamber.  Regarding claim 11, the rounding of the lip structure (34) inherently creates a structure that is lower in static friction that a non-rounded profile.

Claim(s) 1, 4, 8-10, and 12, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US-2020/0048014).
 	The publication to Nakayama et al. shows an end effector comprising a body structure (12, 14) having a vacuum pressure line (30), an internal structure (18) that defines a concave inner chamber at its lower, downwardly-facing end (see paragraph [0030]), a lip structure (16), and an array of symmetrically arranged inlets (46,48).  Regarding claims 8-10, portion (12) of the body is made from a rigid metal and bellows portion (14) is made from a flexible, semi-rigid material.

Allowable Subject Matter
Claims 2, 3, 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
9. 	The disclosure is objected to because of the following informalities: In paragraph [0090], line 1, reference number “162” should be changed to –161--.  
Appropriate correction is required.

Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellis et al. (US-2012/0319416) and Scaglia (US-4,917,427) show end effectors for handling bagged products.

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/13/2022